 DECISIONS OF NATIONAl LABOR RELATIONS BOARDTrico Workers Union Independent (Trico ProductsCorporation) and International Union, United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America, UAW and Willie J. Lee andGerda A. Kristensen. Cases 3-CB 3073, 3CB3069 -, and 3 CB 3069-2November 20, 1979SUPPLEMENTAL I)DECISION AND ORDERBY CIIAIRMAN FANNING ANI) MIMHBIRS MURPIIYANI) TRUESDAI.EOn July 31, 1979, Administrative Law Judge Wal-ter H. Maloney Jr., issued the attached SupplementalDecision in this proceeding.' Thereafter, Respondentfiled exceptions and a supporting brief, and the Gen-eral Counsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge only tothe extent consistent herewith.1. In his Supplemental Decision, the Administra-tive Law Judge found that certain statements andconduct of Respondent violated Section 8(b)(1)(A).We agree with those findings. The AdministrativeLaw Judge also found that certain other alleged state-ments and actions of Respondent did not violate Sec-tion 8(b)(l)(A). We agree with his findings in this lat-ter regard with one exception. Thus, contrary to theAdministrative Law Judge, we find that Union Stew-ard Gilewski acted in violation of Section 8(b)(1)(A)when she informed employee Kristensen that she(Gilewski) could not represent certain people, includ-ing Kristensen, because their names were on a list ofthose who had not paid their dues. The Administra-tive Law Judge found no violation because Gilewskiassured Kristensen that she would not comply withRespondent's policy and, instead, would continue to'The Supplemental Decision of Administrative Law Judge Maloney wasissued pursuant to our Decision and Order dated February 16. 1979 (240NLRB 810), where we remanded the instant matter to the AdministrativeLaw Judge for a determination on the merits. Administrative Law JudgeMaloney. by Decision dated November 9. 1978. had recommended dismissalof the complaint on the ground that the issues presented were moot.2 The General Counsel has expected to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.represent all employees, including those on the afore-mentioned list. Under these circumstances, the Ad-ministrative Law Judge was of the view that Gilew-ski's remarks amounted to a reassurance of continuedrepresentation, rather than a threat to discontinuerepresentation.We find, however, that Gilewski's statement vio-lated Section 8(b)(1)(A). Unlike the AdministrativeLaw Judge, we do not believe that Gilewski's "reas-surance" vitiated the clear threat embodied in thestatement that it was the Union's policy not to repre-sent delinquent dues payers. Gilewski's statementthat she would not adhere to the policy is of minimalsignificance since her role as union steward in pro-cessing a grievance is confined to the initial stages. Ifa grievance progressed beyond the initial stage, therewould be no reason for Kristensen to believe that theunion policy as stated by Gilewski would not takeeffect, thereby preventing the grievance from beingprocessed.2. We also disagree with the Administrative LawJudge's finding that Respondent violated Section8(b)(5) by establishing a reinstatement fee of $75 formembers who had been expelled from the Union forfailure to pay dues. For the reasons set forth below,we find, contrary to the Administrative Law Judge,that the $75 fee was neither discriminatory nor exces-sive within the meaning of Section 8(b)(5).Respondent and the employer, Trico Products Cor-poration, had successive collective-bargaining agree-ments since 1942. However, in 1977, InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW)3soughtto displace Respondent as the collective-bargainingrepresentative. On May 9, 1977, an election was con-ducted pursuant to a Stipulation for CertificationUpon Consent Election, in which a majority of thevalid ballots were cast in favor of the UAW. Objec-tions to the election were timely filed. Ultimately, onSeptember 26, 1978, the Board overruled the objec-tions and certified the UAW. Trico Products Corp.,238 NLRB 380 (1978).During the intervening period between the May1977 election and the September 1978 certification ofthe UAW, the collective-bargaining agreement be-tween Respondent and the employer expired. How-ever, under the circumstances, Respondent thereafterproperly continued to function as, and the employerproperly continued to recognize Respondent as, thedefacto bargaining agent, pending finalization by theBoard of the outcome of the aforementioned election.Trico Products Corp., 238 NLRB 1306 (1978).The collective-bargaining agreement in force be-tween Respondent and the employer at all times ma-terial herein contained a valid union-security clauseI Hereinafter called the UAW246 NLRB No. 83514 TRICO WORKERS tUNIONrequiring union membership as a condition4of em-ployment. Trico Products Corp., 238 NLRB 1306(1978). The collective-bargaining agreement also pro-vided for a dues checkoff. Article 111, section 3, ofRespondent's constitution and bylaws provides that amember loses goods standing in the Union for non-payment of dues and that:Members who lose good standing by reason ofnonpayment of dues, assessments or fines shallstand automatically expelled and void of mem-bership rights, and shall not be reinstated ingood standing except on such terms as the Unionshall decide.Prior to the promulgation of the $75 fee here in ques-tion, Respondent had no set fee for reinstatement ofmembers expelled for failure to pay dues. Respondentdid require a $5 reinstatement fee of members wholeft the Union voluntarily and subsequently returned.Respondent also required an initiation fee of $10. aswell as dues in the amount of $1 per week.Several months after the election, commencing inSeptember 1977, several members of Respondent re-voked their dues-checkoff authorizations and ceasedpaying dues to Respondent. On October 5, 1977, themembership of Respondent voted to establish a rein-statement fee of $75 to he paid by members whowished reinstatement after having been expelled fromunion membership as a result of becoming delinquentin dues payments. The reinstatement fee was to be-come effective on November 1, 1977.On or about October 13, 1977, Respondent's pres-ident, Norman J. Kapp, sent a letter to each of themembers who had ceased payment of dues. Each let-ter informed the particular member of the amount ofhis or her delinquency. The letter went on to statethat nonpayment of dues resulted in automatic expul-sion from the Union and further stated, "[Y]ou arerequired as a condition of continued employment, tobecome and remain a member of the TWUI to theextent of paying Union dues." The letter also notifiedthe delinquent members of the newly enacted $75 re-instatement fee for members expelled for nonpay-ment of dues, noting that the provision was to be-come effective November 1, 1977. Finally, each letterstated that the member had 8 days, until October 21,1977, to pay the dues and thereby avoid a demand bythe Union of the employer that the member/employee be terminated pursuant to the union-secu-rity clause. The letter did not demand payment of the$75 reinstatement fee.Based on the foregoing, the Administrative LawWe note an apparently inadvertent typographical error in the Adminis-trative Law Judge's Decision relating to the union-security clause. In thesecond sentence of par. 9. sec. I,C. the word "thirteenth" should be "thirti-eth." This error in no way affects the decision of this caseJudge found that the $75 reinstatement fee promul-gated by Respondent was both discriminatory andexcessive within the meaning of Section 8(b)(5). TheAdministrative Law Judge found the $75 fee discrimi-natory based primarily upon the timing of its promul-gation and the disparity between this and the otherapplicable initiation and reinstatement fees. He alsofound that the fee was intended to deter defections tothe UAW and to punish those who had ceased payingdues and wished to regain their good standing in Re-spondent. In finding the $75 fee excessive, the Admin-istrative Law Judge relied exclusively upon the dis-parity in amount between the initiation fee andreinstatement fee lor members who voluntarily leftthe Union as opposed to the $75 fee for those whowere automatically expelled for dues delinquencies.Contrary to the Administrative Law Judge, we findthe $75 fee neither discriminatory nor excessivewithin the meaning of Section 8(b)(5). In so holding,we begin with the established principle that a unionmay establish certain categories which require differ-ent fees so long as the categorization is reasonableand not discriminatorily motivated. Metal Workers'A lliance, Incorporated (TR W Metals Division, TR W,Inc.), 172 NLRB 815, 816 (1968); Food Machineryand Chemical Corporation, 99 NLRB 1430. 1431(1952). A classification providing one reinstatementfee for members who had left the union voluntarilyand another, higher, reinstatement fee for membersexpelled because of dues delinquencies is such a rea-sonable classification. Cf. Local 173, InternationalMolders and Foundry Workers Union of North Amer-ica, AFL- CIO (Hubley Manufacturing Company), 121NLRB 170 (1958): Food Machinery, supra. Thus, theAdministrative Law Judge's reliance upon the dispar-ity in reinstatement fees for those delinquent in duesas opposed to those who had left the Union voluntar-ily is misplaced.The Administrative Law Judge also erred in find-ing that promulgation of the $75 fee was intended topunish those members who had left the Union to jointhe UAW and subsequently wished to return to Re-spondent. Although the timing of Respondent's ac-tion gives one pause, a close analysis reveals no dis-criminatory intent. In this regard, Respondent'spresident testified, without contradiction, that the is-sue of reinstatement for members who were expelledfor dues delinquencies had arisen in the past. Asnoted above, Respondent's constitution had providedthat the terms for reinstatement of such individualswere to be established by the Union. Since no uni-form reinstatement terms were established, each inci-dent was handled on a case-by-case basis. Respon-dent's president further testified that the uniformreinstatement fee was established not for the purposeof discrimination, but to avoid the disparate treat-515 DECISIONS OF NATIONAL LABOR RELAI'IONS BOARDment inherent in past practices, and the record con-tains no evidence warranting a different conclusion.In addition, any claim of retaliation or punishmentis further belied by the October 13, 1977, letter sentby Respondent to the delinquent members. In thatletter, Respondent informed its members of the new$75 fee. Yet, it is essential to note that the fee wasprospective in operation since it was not to take effectuntil November 1, 1977. Thus, each delinquent mem-ber was afforded a reasonable time to regain goodstanding in the Union without payment of the newlypromulgated reinstatement fee. In such circum-stances, it cannot be said that the new fee was in-tended to punish those members who stood expelledfor nonpayment of dues.Finally, the Administrative Law Judge was incor-rect in finding that the $75 fee was excessive withinthe meaning of Section 8(b)(5). In so finding, the Ad-ministrative Law Judge correctly stated that, in deter-mining whether a fee is excessive, Section 8(b)(5) re-quires that the Board's consideration be based upon,inter alia, the practices and customs of other unions inthe industry and the current wages of the affectedemployees. He also correctly noted that the GeneralCounsel submitted no evidence pertinent to such rel-evant factors. Thus, as to this portion of the com-plaint, there is a total failure of proof since the Gen-eral Counsel failed to establish even a primafaric caseof an excessive fee. In addition, our review of therecord as a wholesreveals no basis for the Adminis-trative Law Judge's finding of excessiveness.Having found that the promulgation of the $75 re-instatement fee was neither discriminatory nor exces-sive, we will dismiss that portion of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, TricoWorkers Union Independent, Buffalo, New York, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Threatening members of the Trico ProductsCorporation bargaining unit that it will not processtheir grievance during the period of time that it is theexclusive bargaining representative of said employees,and failing and refusing to process grievances of saidpersons during the period of time that it is the exclu-sive bargaining representative of said employees, be-cause said employees have discontinued their check-off authorizations or have otherwise failed or refusedto pay dues.(b) In any like or related manner restraining or co-5Respondent did submit some evidence of the industry practice and em-ployees' wages which tends to support a finding that the fee was not exces-ercing employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action deemednecessary to effectuate the policies of the Act:(a) Post at its office in Buffalo, New York, copiesof the attached notice marked "Appendix."6Copiesof said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed by Re-spondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by if for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Forward to Trico Products Corporation signedcopies of the notice furnished to Respondent by theRegional Director for Region 3 for posting at theTrico Products Corporation plant at places wheresuch notices to employees are customarily posted, ifsaid employer is willing to post such notices.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps it has taken to comply herewith.IT Is FURTHER ORDERE) that, insofar as it allegesmatters which have not been found herein to be viola-tions of the Act, the complaint be, and it hereby is,dismissed.sive6 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-APPENDIXNon'ICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence and cross-examine witnesses,The National Labor Relations Board has found thatwe violated the National Labor Relations Act, asamended, and has ordered us to post this notice. Weintend to abide by the following:WE WILL NOT threaten employees of the TricoProducts Corporation for whom we are acting asexclusive bargaining representative that we willnot process their grievances, and WE WILL NOTrefuse to process the grievances of employees ofthe Trico Products Corporation for whom we areacting as exclusive bargaining representative, be-cause they have discontinued their checkoff au-516 TRICO WORKERS UNIONthorizations or have failed or refused to payunion dues.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theNational Labor Relations Act.TRICO WORKERS UNION INDEPENDENTSUPPLEMENTAL DECISIONI. FINDINGS OF FACTA. Statement of the CaseWALTER H. MALONEY, JR., Administrative Law Judge:On November 9, 1978, 1 issued a Decision in which I rec-ommended the dismissal of an 8(b)(1)(A) and 8(b)(5) com-plaint which was issued by the Acting Regional Directorfor Region 3 against Respondent, Trico Workers Union In-dependent, on the basis that the matter was moot. In aDecision and Order, dated February 16, 1979, the Boardremanded the case to me. 240 NLRB 810. In that Decision,the Board felt that the matters litigated at the hearing werestill live issues, despite the fact that Respondent had beenousted as bargaining agent from the only unit it repre-sented, so the Board remanded the case to me to prepare adecision on the merits. In so doing, I hereby reaffirm allprevious findings of fact and conclusions of law which arenot inconsistent with the Board's Decision and Order.B. The Unfair Labor Practices Alleged1. BackgroundFor more than 35 years, Respondent was the collective-bargaining agent of about 2,500 employees of the TricoProducts Corporation, a company which manufactureswindshield wipers and related accessories at three produc-tion plants located in various sections of Buffalo, NewYork. At a representation hearing conducted on May 19,1977, the UAW appeared to have displaced Respondent asthe collective-bargaining agent in this unit. The electionwas decided by a narrow margin. About 16 months later,the Board certified the UAW after dismissing objections tothe conduct of the election which had been filed. The eventswhich form the basis of this case took place in the 6-monthperiod following the May 1977 election, when the outcomeof the balloting was still in doubt. By that time, Respon-dent's most recent contract with the Trico Products Corpo-ration had expired but it was continuing to function as a defacto bargaining agent and was recognized as such by theemployer. Respondent's right and responsibility to repre-sent unit employees during the period when its status was inlimbo was ultimately established by the Board in TricoProducts Corporation, 238 NLRB 1306. That Decision wasissued by the Board on September 29, 1978, about a yearafter the events on this case took place.2. The 8(b)(1)(A) violations alleged in the complaintGerda Kristensen is a filler assembler who works on thefourth floor of plant 2, which is located at Main and Rod-ney in Buffalo. At the May 1977 election she was a UAWsupporter. In September 1977. she discontinued the check-off authorization she had previously executed for the bene-fit of the Trico Workers. In mid-September she observed anotice posted at or near the timeclock by Jean Gilewski,who was continuing to act as Respondent's shop steward inthe area where Kristensen worked. The notice stated that arepresentative of the Trico Workers was coming around tolook into the question of plant safety. It was signed by Nor-man Kapp, the president of the Trico Workers. Kristensenasked Gilewski why she was coming around to look intosafety matters. Gilewski then told Kristensen that she couldnot represent certain people because their names were on alist of those who did not pay dues. Kristensen asked her ifshe was going to go by that list, and Gilewski replied, "No.I represent everyone. You voted me in, and that is it." Kris-tensen testified that, if the employees in the area had anycomplaints, they continued to call Gilewski and she hasmade herself available for this purpose.In the middle of September 1977, employee EdithGayles, who works on the third floor of plant 2, received awritten warning from the Company for repeated absentee-ism. She complained to her steward, Angelo Lima, that theCompany had wrongfully charged her with a day of ab-sence when it should have counted as a storm day. i.e., anexcused absence due to weather conditions. Lima took herwarning slip and said he would check into the matter. Hedid so. A few days later he spoke with Gayles again andtold her on that occasion that he thought that the warningwas proper. He also told her that there was a union meetingthe previous evening, that her name was on a list of personswho had not paid their dues, and that, from that point on,he could no longer represent her. Gayles had in fact askedthe Company to discontinue checking off Trico WorkersUnion's dues.On a second occasion a few days later, Gayles calledLima over to a machine where she and a fellow employee,identified in the record only as Margaret, were having aproblem with the operation of their machines. They hadcalled a setup man but to no avail. As Lima told Gaylesthat he could no longer represent her, Gayles suggested thathe represent Margaret since Margaret had continued to payher dues. The three of them went to the office to speak withthe foreman, Bill Mullenbeck, and apparently the problemwas adjusted satisfactorily.Willie Lee is a trucker who works on the first floor ofplant 1, located at Main and Washington Streets. He hadrevoked his checkoff of Trico Worker dues sometime inSeptember or October 1977. Shortly thereafter, his shopsteward, Joan Williams, told Lee that she had a conversa-tion with Norman Kapp, the president of Respondent, dur-ing which Kapp reportedly had said that, since Lee was notpaying any dues, she could no longer represent him. Kappdenies making this statement to Williams or to any unionsteward or official. However. Williams did not testify so herrepresentation to Lee stands uncontradicted in the record,regardless of what Kapp actually told her.Wilmalene Coleman is a machine operator who works inplant 2. She discontinued paying dues to the Trico Workersat or about the same time as other employees involved inthis case. From July to October 1977, she was absent fromwork because of an illness which was not job related. She517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso had two other extended absences on her record, both ofwhich were apparently due to illness. When she wished toreturn to work, the Company would not permit her to re-sume her duties until she signed a statement saying, in ef-fect, that if she got sick again, she could be fired. She re-fused to sign the statement. She went to the plant and askeda gate guard for permission to see a Trico Workers Unionofficial. (At that time the Trico Workers maintained an of-fice in the plant.) I credit the testimony of Walter Solly, thesecretary of Respondent who was staffing the office at thetime, that he came to the guard area where Coleman waswaiting and escorted her to the union office where theydiscussed her grievance. She showed him a written state-ment presented to her by the Company, acknowledging herliability for discharge in the event of future illnesses, andtold him that Bull in the labor relations office insisted thatshe sign it before she could come back to work. Solly toldher that many other employees who had experienced longillnesses had been required to sign similar statements andthat the statement was not as bad as it sounded. He assuredher that, should she have another prolonged illness, her at-tendance record would still be reviewed by the Company todetermine whether she would be discharged and that thestatement was merely a warning. I credit his statement that,contrary to the testimony of Coleman, he did not deny herthe right to file a grievance and did not tell her that shecould not file because of her lack of membership or discon-tinuance of dues payments to the Trico Workers Union.Coleman was unhappy about the advice she received fromSolly, so she wrote a direct letter to the company manage-ment protesting the requirement that she sign a form ac-knowledging her liability for future discharge in the eventof another extended absence. She received a letter, datedOctober 17, 1977, from M. G. Bull, who is apparently in thelabor relations office, stating that her several extended ab-sences made her unsuitable for continued employment, butthat the Company would permit her to return to work if shesigned the company form in question. She did so and re-turned to work.Respondent maintains at its office and throughout theplant with its stewards regular grievance forms for the pur-pose of initiating formal grievances which arise under theterms of its collective-bargaining agreement with the Com-pany. During her interview with Solly, Coleman did notsign such a form or ask for one, nor did she seek to obtainsuch a form or otherwise initiate a grievance by contactingany of the Respondent's stewards who are located through-out the three plants. Coleman had 30 days from the date onwhich the grievance arose to initiate a formal complaintunder the grievance procedure, but none was filed.Edna Barrett is a packer on the assembly line in plant 2.She was a UAW supporter who asked the Company todiscontinue her checkoff authorization to the Trico Work-ers. Early in October 1977, Kapp, Respondent's president,came to the plant with John Leising, the Union's job eval-uator and chairman of its time study committee, to discusswith a foreman the posting of a sleeve job. I credit Kapp'stestimony that, as he was passing the area where Barrettwas working on a horizontal packing machine, Barrettshouted at him and asked him where he was going. Hereplied that he was going to check on a job. Barrett thendemanded loudly that he come over to their machine imme-diately and do something about her problem. A number ofpeople gathered about her as she was shouting to Kapp thathe should not be walking away from her because he shouldbe taking care of her problems. Kapp replied that he didnot have to take that kind of abuse from Barrett and notedthat she was not even paying dues. I credit Kapp's state-ment that Barrett never mentioned to Kapp the specificproblem which concerned her and was speaking in an ex-cited manner. Kapp and Leising proceeded to complete theerrand which initially brought them to the plant.3. The 8(b)(5) violation allegedAt a general membership meeting of the Trico Workers,which took place on September 7, 1977, a discussion tookplace concerning the processing of grievances on behalf ofindividuals who had ceased paying dues. Thereafter, Kappinformed the senior representatives (stewards) to check withthe office before doing anything in this regard because hewas going to seek legal advice. He suggested there might bea fee charged to those who did not pay dues. A list hadbeen prepared and was available naming those who hadfailed to pay their dues.At a Trico Workers' meeting which was held on October5, the membership voted a new bylaw, the net effect ofwhich was to raise a reinstatement fee from $5 to $75 formembers who are expelled for failing to pay dues. The ini-tiation fee remained at $5, as did the $5 reinstatement feefor those who wished to rejoin after being off the job be-cause of resignation from the Company or leave of absence.Kapp explained that the reason for raising the reinstate-ment fee was the Union's need for revenue.C. Analvsis and ConclusionsUnder Board law, a union may not refuse to process anemployee's grievance because he is not a union member,Port Drum Company, 170 NLRB 555 (1968), or because anindividual has become involved in an intraunion or inter-union political dispute. Local 485, International Union ofElectrical, Radio & Machine Workers, AFL--CIO (Automo-tive Plating Corp.), 170 NLRB 1234 (1968). In the conversa-tion between Kristensen and her steward, Gilewski, Kris-tensen had no live grievance to present. Their conversationtook place at a chance encounter at the plant. Thus, thestatements by Gilewski were not directed toward any con-crete problem being presented to her in her capacity assteward. Her remarks were, at most, ambivalent. Whilestating to Kristensen that her name was on a list of delin-quent dues payers and she was not supposed to representsuch people, Gilewski also assured Kristensen that shewould continue to represent her, even though she had re-voked her checkoff authorization. Gilewski has continuedto honor her word. Such remarks, made in this context, donot constitute a threat to refrain from representing her. In-deed, they amount to a reassurance to the contrary-thatshe would continue to represent her-so I would dismiss somuch of the complaint that is directed toward this incident.With respect to the refusal of Steward Angelo Lima tofile a grievance for Edith Bayles relating to her writtenwarnings for absenteeism, it is well to remember the wordsof the Fifth Circuit in Local Union No. 12, United Rubber,518 TRICO WORKERS UNIONCork, Linoleum & Plastic Workers of Amlerica, AFI. (I10,[Good Year Tire & Ruhher Co., etc.] .N.L. R. B. 368 F.2d12 at 17 (1966):[lit must be reiterated that every union decision whichmay in some way result in overriding the wishes ordisappointing the expectations of an individual em-ployee, or even an appreciable number of employees.does not in and of itself constitute a breach of the fidu-ciary duty of fair representation. ... Thus, where theunion, after a good faith investigation of the merits of agrievance, concludes that the claim is insubstantial andrefuses to encumber further its grievance channels bycontinuing to process the unmeritorious claim, its dutyof fair representation may be well satisfied.Retail Clerks Union, Local No, 1357 (Lit Brothers), 192NLRB 1171 (1971): Wenctel, Inc., 198 NLRB 828 (1972).Bayles had been given several previous warnings for absen-teeism, and there is a failure on the part of the GeneralCounsel to show that her grievance had colorable merit.Her steward took her warning slip to management and,after making an investigation, returned it with the commentthat he saw nothing wrong with the warnings. There is noevidence in the record to contradict his basic conclusion orto establish the validity of Gayles' complaint. Accordingly,I would dismiss that portion of the complaint which is di-rected at this incident.At the same time, Lima told Gayles that, from that pointforward, he would not represent her because he had learnedat a meeting the previous evening that her name was on alist of those who had not paid their dues. This statement isuncontradicted in the record and, in and of itself, violatesSection 8(b)(l)(A) of the Act. International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers &Helpers, AFL CIO, Local 132 (Kelso Marine, Inc.), 220NLRB 119 (1975). When, on a later occasion, Lima refusedto take up Gayles' grievance relating to defective parts onher machine while taking a similar complaint to manage-ment on behalf of a dues-paying employee. he violated Re-spondent's duty of fair representation which is owed to allbargaining unit members by virtue of Section 8(b)(I)(A) ofthe Act.In a conversation with employee Lee, Steward Williamsmade a similar statement to the one attributed to Lima. Thestatement in question was couched in terms of a statementto Williams by Kapp that Kapp would no longer processLee's grievances because of nonpayment of dues ratherthan what Williams might or might not do. Assuming, with-out finding, that Kapp never made the statement to Wil-liams which is attributed to him, there is no dispute in therecord that Williams reported such a statement to Lee. Thecoercive effect of that statement, whether or not it accu-rately reflects Kapp's remarks, violates Section 8(b)(I)(A)of the Act.I have discredited the testimony of Wilmalene Colemanthat any agents of Respondent threatened to refuse to pro-cess a grievance on her behalf because she was no longer adues-paying member, so I will recommend that so much ofthe complaint which is directed toward that allegation bedismissed. Under the cases set forth above, Respondent isunder no obligation to initiate a grievance for a unit em-ployee just because the employee wants to file a grievance.In this case, Coleman took the bull by the horns and wroteher own grievance to management. It was denied, so shecomplied with the company directive, signed the form pre-sented to her, and returned to work. Solly told her that thecompany directive was not an onerous requirement andthat many other employees had signed similar forms andhad returned to work without jeopardizing their job secu-rity if they curbed their absenteeism. In effect, he was tell-ing her that she was making a mountain out of a molehill. Itappears that union officials employed at the plant had beenrequired to sign such forms. I believe that Respondent'sreluctance to press a formal grievance on Coleman's behalfwas based on the bona fide belief that she had no grievablecomplaint under the contract and that this belief wasfounded on its experience with many other employees,many of whom were dues-paying members, who foundthemselves in similar circumstances. In one or two suchcases, where actual discharges occurred, grievances hadbeen filed and lost. In most cases, employees were able toretain their jobs after signing the disputed form. Accord-ingly, I would dismiss so much of the complaint as is di-rected toward the refusal of Respondent to process a griev-ance on behalf of Coleman.With respect to the Barrett-Kapp confrontation, this inci-dent amounted to a piece of bullyragging of a union officialby a supporter of a rival labor organization during a chanceencounter at the plant. There was in existence a structuredcontractual grievance procedure which did not include di-rect complaints to the union president as its first step. IfBarrett had a specific, definable grievance, there was noth-ing to prevent her from presenting it to her steward andhaving it processed in due course. She chose to interrupt theschedule of the union president, who had come to the planton a definite errand which had for its purpose the represen-tation of members of the bargaining unit. He was under noduty on that occasion to drop everything and listen to Bar-rett. Barrett failed in the course of her harangue to articu-late a definable grievance, and she appeared more inter-ested in a public confrontation designed to embarrass apolitical adversary than in redressing some wrong which theCompany had done to her.Kapp's rejoinder-that he did not have to take suchabuse from a nondues paying member-was merely an as-sertion of his rights. He had no obligation to take suchabuse from anyone. His statement was not a threat not toprocess a grievance. Indeed, it was not a threat to do any-thing. Accordingly, I would dismiss so much of the com-plaint which is addressed to this incident.At a time when union officials and Trico Worker parti-sans were concerned about the actions of some UAW sup-porters in discontinuing their checkoff authorization, Re-spondent voted to increase its reinstatement fee to 15 timeswhat it had been. However, those who sought reinsttementbecause they had not been working at the plant and wishedto rejoin upon returning to the employment of the TricoProducts Corporation were still required to pay only the oldfee of $5. Despite an asserted need for revenue, no increasewas voted either in dues, the amount of the initiation fee fornew members, or the reinstatment fee for any old membersother then those who had been expelled for nonpayment ofdues. It is obvious that the change that was voted was de-signed to deter UAW supporters from withdrawing their519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheckoff authorizations and to punish them in the eventthey wished to rejoin when the Union tried to invoke theunion-security clause of the existing contract, an actionwhich the Board found in another case Respondent waslegally entitled to take. As the increase in the reinstatementfee was discriminatory both in intendment and necessaryeffect, it violated Section 8(b)(5) and 8(b)(1)(A) of the Act.The General Counsel also urges that, quite apart frombeing discriminatory, the increase in the reinstatement feewas also excessive and therefore a violation of Section8(b)(5) of the Act for that reason alone. As noted above, theunit in question was covered by a valid union-securityclause which required employees to become members ofRespondent Union after the 13th day of their employment.The precedents in this area are sketchy and provide littleguidance in determining how much in the way of dues andfees may or may not be excessive. The statute says that thepractices and customs of labor organizations in the particu-lar industry and the wages currently paid the employees inquestion are relevant to the determination. The GeneralCounsel placed no such evidence on the record, althoughthe burden of establishing these facts falls upon the propo-nent of the complaint. Respondent placed into evidence anumber of contracts and other data showing that, in otherindustries and in other production plants in Western NewYork State, dues and/or fees are higher than under therevised Trico Workers schedule. However, there are somany variables in comparing the situation at hand withcharges levied by unions in those plants that the informa-tion is of little probative value. What stands out in this caseis that the revised reinstatement fee applies only to onecategory of reinstatees and that it is 15 times the fee whichRespondent would charge to a new member. It is difficult toperceive any logical explanation as to why a person previ-ously unassociated with the Trico Products Corporationand this Respondent should be admitted to membership fora relatively nominal amount of money while a former mem-ber, who has already paid an initiation fee as the price ofhis original admission to membership, should be chargedmany times that amount to reclaim the rights and benefitshe formerly enjoyed. No such explanation has been offeredherein. It is on the basis of this disparity, rather than on thebasis of any comparison with dues and fees charged else-where, that I conclude that the increase in reinstatement feeto $75 for a certain class of reinstatees is excessive withinthe meaning of Section 8(b)(5) of the Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCUI.SIONS OF LAWI. Trico Products Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Respondent Trico Workers Union Independent is alabor organization within the meaning of Section 2(5) of theAct.3. By threatening employees in a bargaining unit forwhich it was the exclusive collective-bargaining representa-tive that it would not process their grievances because theyhad discontinued their checkoff authorizations; by failing toprocess grievances for employees because they had discon-tinued their checkoff authorizations; and by raising its rein-statement fee in order to discourage employees from dis-continuing their checkoff authorizations, Respondentherein violated Section 8(b)(1)(A) of the Act.4. By raising its reinstatement fee from $5 to $75 whilemaintaining its initiation fee at $5 for employees who arecovered by a union-security agreement under Section8(a)(3) of the Act, Respondent herein charged an excessiveand discriminatory fee within the meaning of Section8(b)(5) of the Act.5. The unfair labor practices recited above have a close,intimate, and substantial effect on the free flow of com-merce within the meaning of Section 2(6) and 2(7) of theAct.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I will recommend that it be orderedto cease and desist therefrom and to take other actions de-signed to effectuate the purposes and policies of the Act. Iwill recommend that it be required to rescind the increasein its reinstatement fee. Although there is no evidence in therecord that any former member actually paid the Union theincreased fee, on the off chance that such may have oc-curred I will recommend that Respondent be required torefund any such fees which were collected, with interest.Florida Steel Corporation, 231 NLRB 651 (1977); IsisPlumbing & Heating Co., 138 NLRB 716 (1962). I will alsorecommend that Respondent be required to post a notice,advising its members of their rights and of the remedy inthis case, and that it be required to furnish the Trico Prod-ucts Corporation signed copies of that notice for posting, ifthe Company desires to do so.[Recommended Order omitted from publication.]520